 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of the 1st day of June,
2016, by and among OLD DOMINION ELECTRIC COOPERATIVE, a utility aggregation
cooperative organized under the laws of the Commonwealth of Virginia ("ODEC"),
VIRGINIA, MARYLAND AND DELAWARE ASSOCIATION OF ELECTRIC COOPERATIVES, a
non-stock corporation organized under the laws of the Commonwealth of Virginia
(the "Association" and, prior to the Transition Date, together with ODEC, the
"Employer"), and Jackson E. Reasor, Jr. (the "Executive").

In consideration of the mutual covenants contained herein, Employer and
Executive agree as follows:

1.Employment. Employer agrees to continue to employ Executive, and Executive
agrees to continue in the employ of Employer on the terms and conditions
hereinafter set forth.

2.Capacity. Executive shall serve Employer as President and Chief Executive
Officer of ODEC and the Association and may serve as an officer of other
entities owned in whole or in part by the Employer, with such powers and duties
as may be set forth in the bylaws or as otherwise prescribed from time to time
by Employer, which duties shall include, without limitation, strategic and long
range planning for, and oversight of the day-to-day operations of Employer.
Executive's continued employment with Employer is conditioned upon performance
and results as set forth herein.

3.Effective Date and Term.

(a)The commencement date of this Agreement shall be as of June 1, 2016 (the
"Commencement Date"). Subject to the provisions of Section 6, the term of
Executive's employment hereunder shall be three (3) years from the Commencement
date, and shall be automatically extended for an additional one (1) year period
unless either the Executive or the Employer gives written notice 30 days prior
to the Expiration Date of such party's election not to extend the terms of this
Agreement (the "Term"). The last day of the Term is herein sometimes referred to
as the "Expiration Date."

(b)Transition. VMDAEC and ODEC are currently considering a proposal of the
VMDAEC to discontinue their practice of sharing a President and CEO (the
“Transition”). “Transition Date” shall mean the date on which the last required
action has been taken by both VMDAEC and ODEC to effectuate the proposed
discontinuance. After the Transition Date, “Employer” shall mean only “ODEC,”
“Board(s)” shall mean only ODEC’s Board, and VMDAEC shall have no further rights
or obligations under this Agreement, other than such rights and obligations
which arose on or prior to the Transition Date. After the Transition Date,
Executive shall cooperate with the management and staff of VMDAEC to effect an
orderly transition of responsibilities and duties, but shall have no other
responsibility to or authority to act for VMDAEC hereunder. The Transition shall
not otherwise affect Executive’s rights hereunder, including, without
limitation, Compensation and Benefits set forth in Section 4 and Termination
Benefits set forth in Section 6, except that ODEC shall have sole responsibility
to Executive hereunder after the Transition Date.

4.Compensation and Benefits. The regular compensation and benefits payment to
Executive under this Agreement shall be as follows:

(c)Compensation. For all services rendered by Executive under this Agreement
Employer shall pay Executive compensation at the rate of $590,547 per year which
amount is inclusive

1

 

--------------------------------------------------------------------------------

 

of the payment referenced in Section 4(g). Executive's salary shall be payable
bi-weekly in accordance with Employer's usual practice for its officers.
Performance reviews shall be conducted every twelve months. Salary adjustments
shall be considered at each twelve-month anniversary and shall be awarded at the
discretion of the Board(s) of Directors of Employer. 

(d)Regular Benefits. Executive shall be entitled to participate in all benefit
plans available to employees of Employer, such plans are more specifically
outlined in the Employee Benefits Package (a copy of which has been provided to
Executive), including medical insurance, basic life insurance, long-term
disability, retirement and security plans, savings plans (401K), business travel
accident insurance, exercise club privileges, and other benefit plans that may
from time to time be approved or in effect for senior executives of Employer.
Such participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of Employer and (iii) the
discretion of the Board(s) of Directors of Employer or the administrative or
other committee provided for in or contemplated by such plan. Such benefits
shall be subject to review, alteration and/or cancellation in the discretion of
the Board(s) of Directors of Employer, in accordance with the usual practice of
Employer with respect to review of benefits for its officers.

(c)Bonus Availability. Executive may be eligible for an annual bonus based on
the criteria established by the Board(s) which shall be determined on an annual
basis. Such bonus shall be at the discretion of the Board(s) of Directors.

(d)Business Expenses. Employer shall reimburse Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties and responsibilities subject to such reasonable requirements with respect
to substantiation and documentation as may be specified by Employer.

(e)Vacation and Sick Leave. Executive shall be entitled to five (5) weeks of
vacation during each calendar year. Executive's sick leave accrual shall follow
the standard sick leave policy.

(f)Automobile. Employer shall provide Executive, for his personal use, a company
vehicle. "Personal use" excludes all non-business use by individuals other than
Executive except in the case of an emergency. Such personal use of the vehicle
shall be permitted in and around the greater Richmond area. Executive shall be
responsible for paying the tax on income attributable to the provision of such
vehicle.

(g)Deferred Compensation. Employer will provide for the payment of supplemental
nonqualified deferred compensation at the discretion of the Board(s) of
Directors in an amount within the statutory maximums permitted under Section 457
of the Internal Revenue Code. Benefits shall be payable upon retirement or other
termination of employment, and they shall be fully funded and earmarked for
payment using a Rabbi Trust.

5.Extent of Service. During his employment hereunder, Executive shall, subject
to the discretion and supervision of the Board(s) of Directors of Employer,
devote his full business time, best efforts and business judgment, skill and
knowledge to the advancement of Employer's interest and to the discharge of his
duties and responsibilities hereunder. He shall not engage in any other business
activity, except as may be approved by the Board(s) of Directors of Employer.
"Business activity" shall not include Executive's investment or ownership in
publicly held corporations or entities whose securities are tracked on
recognized national or regional stock exchanges; provided such investment or
ownership is at all times during the term of this agreement less than 5% of the
outstanding shares of said corporation or entity.

 

6.Termination and Termination Benefits. Notwithstanding the provisions of
Section 3, Executive's employment hereunder shall terminate under the following
circumstances and shall be subject to the following provisions:

2

 

--------------------------------------------------------------------------------

 

(a)Death. In the event of Executive's death during Executive's employment
hereunder, Executive's employment shall terminate on the date of his death
without further liability on the part of the Employer under this Agreement. 

(b)Termination by Employer for Cause. Executive's employment hereunder may be
terminated without further liability on the part of Employer effective
immediately by a majority vote of the Board(s) of Directors for cause by written
notice to Executive setting forth in reasonable detail the nature of such Cause.
Only the following shall constitute "Cause" for such termination:

(i)gross incompetence, insubordination, gross negligence, willful misconduct in
office or breach of a material fiduciary duty, which includes a breach of
confidentiality as defined in Section 8(b), owed to Employer or any subsidiary
or affiliate thereof,

(ii)conviction of a felony, a crime or moral turpitude or commission of an act
of embezzlement or fraud against Employer or any subsidiary or affiliate
thereof;

(iii)Executive's material failure to perform a substantial portion of his duties
and responsibilities hereunder; but only after Employer provides Executive
written notice of such failure and gives him thirty (30) days to remedy the
situation,

(iv)deliberate dishonesty of Executive with respect to Employer or any
subsidiary or affiliate thereof; and

(v)a violation of one of Employer's written policies which is not cured, if
curable, within thirty (30) days after written notice is delivered to Executive.

(c)Termination by Executive. Executive may terminate his employment hereunder
with or without Good Reason (as defined below) by written notice to the Board(s)
of Directors of Employer effective 60 days after receipt of such notice by the
Board(s) of Directors. In the event that Executive terminates his employment
hereunder for Good Reason. Executive shall be entitled to the salary specified
in Section 6(e). Executive shall not be required to render any further services
to Employer. Upon termination of employment by Executive without Good Reason,
Executive shall be entitled to no further compensation under this Agreement.
"Good Reason" shall be the failure by Employer to comply with the provisions of
Section 4(a) or material breach by Employer of any other provision of this
Agreement, which failure or breach shall continue for more than 30 days alter
the date on which the Board(s) of Directors of Employer receive such notice.

(d)Termination by Employer Without Cause. Executive's employment with Employer
may be terminated without Cause by a majority of each of the Board(s) of
Directors of Employer, effective immediately upon delivery of written notice of
such termination to Executive.

(e)Certain Termination Payments. In the event of termination of Executive's
employment hereunder by Employer without Cause or by Executive with Good Reason,
Executive shall be entitled to the following:

(i)During the first two years of the Term, Employer shall continue to pay
Executive for one-year period immediately following the date of termination. at
the rate in effect on the date of termination. During the third, and, if
applicable, during the fourth year, the Employer shall continue to pay Executive
only through the Term, as applicable. Payment of such salary shall be made on
the same periodic date as salary payments would have been made to Executive had
he not been terminated. Other than such salary. no other benefits will accrue or
be paid during this period except that employer shall also pay the premiums for
medical insurance to Executive for the applicable period on the same basis as if
Executive were still employed, except that

3

 

--------------------------------------------------------------------------------

 

Employer's obligation to pay the premiums for such medical insurance shall cease
if Executive becomes eligible for such coverage by virtue of his employment with
another company or entity. 

(ii)In the event that Executive becomes employed in any capacity during the
applicable period immediately following the date of termination, Employer's
obligation to pay Executive's salary pursuant to Section 6(e)(i) herein shall be
reduced by the amount of Executive's compensation at his new employer.

(f) Compliance with Covenants: Release; Resignation. Any payments or benefits
made or provided pursuant to Section 6(c) hereof are subject to the following:

(i) Executive's compliance with the provisions of Section 8 hereof; (ii) on
behalf of the Executive and his estate, heirs and representatives, the execution
by Executive of a release in form and substance reasonably satisfactory to the
Employer and its legal counsel releasing the Employer, its member cooperatives,
their affiliates and each of the Employer's and member cooperative's respective
officers, directors, employees, agents, independent contractors,
representatives, successors and assigns (all of which persons and entities shall
be third party beneficiaries of such release with full power to enforce the
provisions thereof) from any and all claims related to this Agreement (other
than claims to enforce the provisions of Section 6, and claims for earned vested
amounts under any employee benefit plan and other claims that cannot by law be
waived); and (iii) Executive's delivery to the Employer of a resignation from
all offices, directorships and fiduciary positions with the Employer and its
affiliates.

(g)Litigation and Regulatory Cooperation. Executive shall cooperate fully with
Employer in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of Employer that
relate to events or occurrences that transpired while Executive was employed by
Employer. Executive's full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of Employer at
mutually convenient times. Executive shall also cooperate fully with Employer in
connection with any examination or review of any federal or state regulatory
authority as any such examination or review relates to events or occurrences
that transpired when Executive was employed by Employer. If such cooperation is
required after Executive ceases to be employed by Employer. Employer shall pay
Executive for such cooperation at a fee of seventy-five dollars ($75) per hour,
payable monthly in arrears, and will reimburse Executive for any reasonable
out-of-pocket expenses incurred in connection therewith.

7.Disability. If, due to physical or mental illness, Executive shall be disabled
so as to be unable to perform substantially all of his duties and
responsibilities hereunder, which disability lasts for more than an
uninterrupted period of at least 180 days or a total of at least 240 days in any
calendar year (as determined by the opinion of an independent physician selected
by the Board(s) of Directors of the Employer), Employer, acting through its
Board(s) of Directors, may designate another executive to act in his place
without further liability under this Agreement except for those benefits offered
Executive pursuant to any long-term disability plans of Employer.

8.Noncompetition and Confidential Information.

(a)Noncompetition. During a period of one year following the date of termination
of Executive's employment with Employer occasioned by a failure to extend
employment beyond the Expiration Date or termination by Employer for Cause
pursuant to Section 6(b) hereof, or by Executive in the event that such
termination is not for Good Reason. Executive will not directly or indirectly,
whether as owner. Partner, shareholder, consultant, agent, employee,
co-venturer, or otherwise, or through any Person (as defined in Section 10),
compete by serving another electric utility which is a member of the PJM
Interconnection in the same or similar capacity as he serves Employer under this
Agreement; nor will he attempt to hire any employee of Employer, assist in such
hiring by any other Person, or solicit or encourage any customer of Employer to
terminate

4

 

--------------------------------------------------------------------------------

 

its relationship with Employer or to conduct with any other Person any business
or activity that such customer conducts or could conduct with Employer. 

(b)Confidential Information. Executive agrees and acknowledges that, by reason
of his employment by and service to Employer, he will have access to
confidential information of Employer (and its affiliates, vendors, customers,
and others having business dealings with it) including, without limitation,
information and knowledge pertaining to products, sales and profit figures,
customer and client lists and information related to relationships between
Employer and its affiliates, customers, vendors, and others having business
dealings with it (collectively, the "Confidential Information"). Executive
acknowledges that the Confidential Information is a valuable and unique asset of
Employer (and its affiliates, vendors, customers, and others having business
dealings with it) and covenants that, both during and after the term of his
employment by Employer, he will not disclose any Confidential Information to any
person or use any Confidential Information (except as his duties as an employee
of Employer may require) without the prior written authorization of the Board(s)
of Directors of Employer. Executive further agrees that all tiles, letters,
memoranda, reports, records, data, sketches, drawings, program listings or other
written, photographic, or other tangible materials containing Confidential
Information, whether created by Executive or others, that shall come into his
custody or possession, shall be delivered to Employer, upon the earlier of (i) a
request by employer or (ii) termination of Executive's employment. After such
delivery, Executive shall not retain any such records or copies thereof or any
such tangible property. The obligation of confidentiality imposed by this
Section shall not apply to information that is required by law, regulation or
judicial or governmental authorities to be disclosed or that otherwise becomes
part of the public domain by means other than Executive's non-observance of his
obligations hereunder.

(c)Rights and Remedies Upon Breach. If Executive breaches, or threatens to
commit a breach of any of the provisions of Section 8 herein (collectively, the
‘Restrictive Covenants"), Employer shall have the following rights and remedies,
each of which shall be independent of the other and shall be severally
enforceable, and all of which shall be in addition to, and not in lieu of, any
other rights and remedies available to Employer under law or in equity:

(i)Specific Performance. Executive recognizes and agrees that the violation of
the Restrictive Covenants may not be reasonably or adequately compensated in
damages and that, in addition to any other relief to which Employer may be
entitled by reason of such violation, it shall also be entitled to injunctive
and equitable relief and. pending determination of any dispute with respect to
such violation, no bond or security shall be required in connection herewith. If
any dispute arises with respect to this Section 8, without limiting in any way
any other rights or remedies to which Employer may be entitled, Executive agrees
that the Restrictive Covenants shall be enforceable by a decree of specific
performance.

(ii)Accounting. Employer shall have the right and remedy to require Executive to
account for and pay over to Employer all compensation, profits, monies,
accruals, increments or other benefits (collectively, "Benefits") derived or
received by Executive as a result of any transactions constituting a breach of
any of the Restrictive Covenants, and Executive shall account for and pay over
all such Benefits to the Company.

(d)Severability of Covenants. If any of the Restrictive Covenants, or any part
thereof or any of the other provisions of this Section 8 are held by a court of
competent jurisdiction or any other governmental authority to be invalid, void,
unenforceable or against public policy for any reason, the remainder of the
Restrictive Covenants or such other provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and such court
or authority shall be empowered to substitute, to the extent enforceable,
provisions similar thereto or other provisions so as to provide to Employer, to
the fullest extent permitted by applicable law, the benefits intended by such
provisions.

5

 

--------------------------------------------------------------------------------

 

(e)Definition and Survival. For purposes of this Section 8 only, the term
"Employer" shall mean ODEC and, prior to the Transition Date, the Association,
and any subsidiary and/or affiliate of the ODEC and, prior to the Transition
Date, the Association. All provisions of this Section 8 shall survive
termination of this Agreement. 

9.Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or by which he is bound, and that he is not subject to any covenants
against competition or similar covenants that would affect the performance of
his obligations hereunder.

10.Definition of "Person". For all purposes of this Agreement, the term "Person"
shall mean an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization.

11.Withholding. All payments made by Employer under this Agreement shall be net
of any tax or other amounts required to be withheld by Employer under applicable
law.

12.Assignment; Successors and Assigns, etc. Neither Employer nor Executive may
make any assignment of this Agreement or any interest herein. by operation of
law or otherwise, without the prior written consent of the other party:
provided, however, that Employer may assign its rights under this Agreement
without the consent of Executive in the event that Employer shall hereafter
effect a reorganization, consolidate with or merge into any other Person (as
defined in section 10), or transfer all or substantially all of its properties
or assets to any other Person. This Agreement shall inure to the benefit of and
be binding upon Employer and Executive, their respective successors, executors,
administrators, heirs and permitted assigns. In the event of Executive's death
prior to the completion by Employer of all payments due him under this
Agreement, Employer shall continue such payments to Executive's beneficiary
designated in writing to Employer prior to his death (or to his estate, if he
fails to make such designation).

13.Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

15.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by registered or certified mail. postage prepaid (in which case notice
shall be deemed to have been given on the third day after mailing), or by
overnight delivery by a reliable overnight courier service (in which case notice
shall be deemed to have been given on the day after deliver to such courier
service) to Executive at the last address Executive has filed in writing with
Employer or. in the case of Employer, at the main offices of the ODEC or, prior
to the Transition Date the Association, to the attention of the Board of
Directors.

16.Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by a duly authorized representative of
Employer.

17.Governing Law. This is a Virginia contract and shall be construed under and
be governed in all respects by the laws of the Commonwealth of Virginia, without
regard to its conflict of laws provisions.

6

 

--------------------------------------------------------------------------------

 

18.Arbitration. Except as otherwise provided in Section 8(c) of this Agreement.
any controversy or claim arising out of or relating to this Agreement, or any
breach thereof, shall be settled by confidential arbitration in Richmond,
Virginia in accordance with the rules of the American Arbitration Association
then in effect and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitrator shall be
selected by mutual agreement of the parties. In the event the parties cannot
agree on an arbitrator. a Board of Arbitrators shall be created consisting alone
arbitrator to be appointed by the Employer, one by the Executive, and one by the
two arbitrators so chosen. The cost of such arbitration shall be borne by the
Employer. 

19.Entire Agreement. This Agreement constitutes the entire understanding among
the parties, superseding any previous understandings, oral or written,
pertaining to the subject matter contained herein. No party has relied or will
rely upon any oral or other written representation or oral or written
information made or given to such party by any other party, representative of
such party or anyone acting on its behalf,

[Signature Pages Follow]

 

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Employer, by its duly authorized officers, and by Executive, as of the date
first above written.

 

 

 

OLD DOMINION ELECTRIC COOPERATIVE

 

 

 

 

 

 

By:

/s/ Myron D. Rummel

 

 

 

Name: Myron D. Rummel

 

 

 

Title: Chairman, ODEC Board

 

 

 

VIRGINIA, MARYLAND AND DELAWARE ASSOCIATION OF ELECTRIC COOPERATIVES

 

 

 

 

 

 

By:

/s/ Larry C. Howdyshell

 

 

 

Name: Larry C. Howdyshell

 

 

 

Title: Chair

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Jackson E. Reasor, Jr.

 

 

 

Name: Jackson E. Reasor, Jr.

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

8

 